Judg*721ment, Supreme Court, New York County (Franklin Weissberg, J.), rendered January 2, 1996, convicting defendant, after a jury trial, of sexual abuse in the first degree and robbery in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. There was ample evidence that defendant forcibly stole the victim’s necklace after he sexually abused her (Penal Law § 160.05). Concur— Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.